


Exhibit 10.1

 

 

 

INVESTOR RIGHTS AGREEMENT

 

by and between

 

JAGUAR ANIMAL HEALTH, INC.

 

and

 

NANTUCKET INVESTMENTS LIMITED

 

Dated as of March 31, 2017

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

ARTICLE I Definitions

2

 

 

 

 

 

Section 1.1.

Defined Terms

2

 

Section 1.2.

Other Definitions

7

 

Section 1.3.

Interpretation

8

 

 

ARTICLE II The Shares

9

 

 

 

 

 

Section 2.1.

Issuance of Shares to Nantucket

9

 

Section 2.2.

Sale of the Tranche A Shares

10

 

Section 2.3.

Tranche B Shares

11

 

 

ARTICLE III Investor Rights

13

 

 

 

 

 

Section 3.1.

Pre-Closing Rights

13

 

Section 3.2.

Post-Closing Rights

13

 

 

ARTICLE IV Registration Rights

15

 

 

 

 

 

Section 4.1.

Shelf Registration Statement; Demand Registration

15

 

Section 4.2.

Incidental Registration

17

 

Section 4.3.

Holdbacks; Other Restrictions and Acknowledgements

19

 

Section 4.4.

Registration Procedures

19

 

Section 4.5.

Underwriting

24

 

Section 4.6.

Information Blackout; Suspension Of Sales

24

 

Section 4.7.

Rule 144

25

 

Section 4.8.

Preparation; Reasonable Investigation; Information

25

 

Section 4.9.

Indemnification and Contribution

26

 

Section 4.10.

Expenses

28

 

Section 4.11.

Termination of Registration Rights

28

 

 

ARTICLE V Miscellaneous

28

 

 

 

 

 

Section 5.1.

Merger or Consolidation

28

 

Section 5.2.

Expenses

28

 

Section 5.3.

Notices

29

 

Section 5.4.

Entire Agreement; Third Party Beneficiaries; Amendment; Waiver

30

 

Section 5.5.

Severability

30

 

Section 5.6.

Applicable Law

30

 

Section 5.7.

Enforcement; Exclusive Jurisdiction

30

 

Section 5.8.

WAIVER OF JURY TRIAL

31

 

Section 5.9.

Counterparts

31

 

Section 5.10.

Successors And Assigns

31

 

Section 5.11.

Effective Date

31

 

i

--------------------------------------------------------------------------------


 

INVESTOR RIGHTS AGREEMENT

 

This INVESTOR RIGHTS AGREEMENT (this “Agreement”), dated as of March 31, 2017
(and effective as set forth in Section 5.11 of this Agreement), is made and
entered into by and among Jaguar Animal Health, Inc., a Delaware corporation
(the “Company” or “Jaguar”), and Nantucket Investments Limited, a company
organized under the laws of Guernsey (“Nantucket”).  The Company and Nantucket
are referred to individually as a “Party” and collectively as the “Parties.”

 

RECITALS

 

A.            Concurrently with the execution of this Agreement, (i) Napo
Pharmaceuticals, Inc., a Delaware corporation (“Target”), and Nantucket are
entering into a Settlement and Discounted Payoff Agreement, dated as of the date
hereof (as amended, supplemented or otherwise modified from time to time, the
“Settlement Agreement”), pursuant to which, among other things, simultaneously
with the consummation of the Merger (as defined below), (a) Target will make a
cash payment to Nantucket of no less than $8,000,000 (the “Cash Repayment”),
which will reduce the outstanding principal obligations under that certain
Financing Agreement, dated as of October 10, 2014 (as amended, supplemented or
otherwise modified from time to time, the “Financing Agreement”), by and between
Target and Nantucket, and (b) in satisfaction as a compromise for the
outstanding obligations under the Financing Agreement (after giving effect to
the Cash Repayment) and the release of any lien or security interest in respect
of such outstanding obligations, (x) Target will transfer to Nantucket 2,666,666
shares (the “Initial Tranche C Shares”) of Jaguar common stock, par value
$0.0001 per share (“Voting Common Stock”), owned by Target, (y) pursuant to the
Merger Agreement, Target will cause the Company to issue to Nantucket the Newly
Issued Jaguar Shares (as defined below), which Newly Issued Jaguar Shares shall
be subject to the terms of this Agreement; and (ii) the Company, Target, and
Napo Acquisition Corporation, a Delaware corporation and a wholly owned
subsidiary of the Company (“Merger Sub”), are entering into an Agreement and
Plan of Merger, dated as of the date hereof (as amended, supplemented or
otherwise modified from time to time, the “Merger Agreement”), pursuant to
which, among other things, Merger Sub will merge with and into Target, with
Target surviving as the surviving corporation (the “Merger”).

 

B.            In connection with the execution of the Merger Agreement and the
Settlement Agreement, the Company and Nantucket have agreed to enter into this
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants in this Agreement and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by the Parties, the Parties agree as follows.

 

ARTICLE I
DEFINITIONS 

 

Section 1.1.           Defined Terms.  In addition to the other terms defined in
this Agreement, the following terms shall have the following meanings:

 

“Affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such first Person. “Control”
(including the terms “controlled by” and “under common control with”), with
respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the affairs or management of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract or any other
means.  For the avoidance of doubt, the Company and its subsidiaries shall not
be deemed to be an Affiliate of any Holder by virtue or for purposes of this
Agreement.

 

2

--------------------------------------------------------------------------------


 

“Base Period 1 Amount” means $20,250,000 or, if the amount of the Cash Repayment
equals $8,500,000 in accordance with the terms of the Settlement Agreement,
$20,000,000; provided, that the Base Period 1 Amount shall be subject to
adjustment in accordance with the second proviso of Section 5.2.

 

“Base Period 2 Amount” means $27,843,750 or, if the amount of the Cash Repayment
equals $8,500,000 in accordance with the terms of the Settlement Agreement,
$27,500,000; provided, that the Base Period 2 Amount shall be subject to
adjustment in accordance with the second proviso of Section 5.2.

 

“Base Period 3 Amount” means $35,437,500 or, if the amount of the Cash Repayment
equals $8,500,000 in accordance with the terms of the Settlement Agreement,
$35,000,000; provided, that the Base Period 3 Amount shall be subject to
adjustment in accordance with the second proviso of Section 5.2.

 

“Base Period 4 Amount” means $40,500,000 or, if the amount of the Cash Repayment
equals $8,500,000 in accordance with the terms of the Settlement Agreement,
$40,000,000; provided, that the Base Period 4 Amount shall be subject to
adjustment in accordance with the second proviso of Section 5.2.

 

“Base Period 5 Amount” means $45,562,500 or, if the amount of the Cash Repayment
equals $8,500,000 in accordance with the terms of the Settlement Agreement,
$45,000,000; provided, that the Base Period 5 Amount shall be subject to
adjustment in accordance with the second proviso of Section 5.2.

 

“Business Day” means any day on which the NASDAQ Global Market is open for
trading.

 

“Change of Control” means (i) any merger, consolidation or other business
combination of the Company with any entity in which the stockholders of the
Company immediately prior to such transaction in the aggregate cease to own at
least 50% of the voting power of the voting securities of the entity surviving
or resulting from such transaction (or the ultimate parent thereof), (ii) any
sale, transfer, lease, license, assignment or other disposal of all or
substantially all of the assets of the Company and its subsidiaries, taken as a
whole, or (iii) any transaction or series of transactions in which more than 50%
of the voting power of the Company’s voting securities is transferred to any
Person or group other than pursuant to a transaction or series of transaction
primarily for capital raising purposes.

 

“Closing” has the meaning set forth in the Merger Agreement.

 

“Closing Date” means the date on which the Merger is consummated.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC thereunder, all as the same shall be in effect
at the relevant time.

 

“Existing Registration Rights Agreement” means each of the registration rights
agreements entered into by the Company as of June 8, 2016 and November 22, 2016,
as disclosed by the Company in its reports filed pursuant to the Exchange Act.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

3

--------------------------------------------------------------------------------


 

“Floor Price” means, with respect to any share of Common Stock, a price that is
equal to or greater than (i) $1.00 per such share and (ii) the product obtained
by multiplying 0.85 by the arithmetic average of the volume weighted average
price for Voting Common Stock during the ten consecutive trading day period
prior to the proposed sale of such share.

 

“Holders” means Nantucket and its Permitted Transferees.

 

“Hurdle” means, with respect to any Time Period, the amount set forth below next
to such Time Period:

 

(a)           Period 1:  the Base Period 1 Amount;

 

(b)           Period 2: the product of (i) the Base Period 2 Amount, multiplied
by (ii) the Period 2 Adjustment Factor;

 

(c)           Period 3: the product of (i) the Base Period 3 Amount, multiplied
by (ii) the Period 3 Adjustment Factor;

 

(d)           Period 4: the product of (i) the Base Period 4 Amount, multiplied
by (ii) the Period 4 Adjustment Factor; and

 

(e)           Period 5: the product of (i) the Base Period 5 Amount, multiplied
by (ii) the Period 5 Adjustment Factor.

 

“Law” means any United States, federal, state or local or any foreign law (in
each case, statutory, common or otherwise), constitution, treaty, convention,
ordinance, code, rule, statute, regulation or other similar requirement enacted,
issued, adopted, promulgated, entered into or applied by any federal, state or
local court, administrative or regulatory agency or commission or other
governmental authority or instrumentality, domestic or foreign.

 

“Legacy Stockholders of Target” means the registered holders of Target’s
outstanding shares of common stock immediately prior to the Effective Time.

 

“Minimum Share Price” means:

 

(a)           if such sale occurs during Period 1, an amount equal to the Base
Period 1 Amount divided by the aggregate number of Tranche A Shares issued at
the Closing;

 

(b)           if such sale occurs during Period 2, an amount equal to the Base
Period 2 Amount divided by the aggregate number of Tranche A Shares issued at
the Closing;

 

(c)           if such sale occurs during Period 3, an amount equal to the Base
Period 3 Amount divided by the aggregate number of Tranche A Shares issued at
the Closing;

 

(d)           if such sale occurs during Period 4, an amount equal to the Base
Period 4 Amount divided by the aggregate number of Tranche A Shares issued at
the Closing; and

 

(e)           if such sale occurs during Period 5, an amount equal to the Base
Period 5 Amount divided by the aggregate number of Tranche A Shares issued at
the Closing;

 

provided, that in the event of any stock split, stock dividend, subdivision or
combination of Common Stock, the Minimum Share Price amounts shall be
proportionately adjusted.

 

4

--------------------------------------------------------------------------------


 

“Net Proceeds” means the amount of proceeds which Nantucket (or any of its
Affiliates or Permitted Transferees) receives from the direct or indirect sale
or transfer of all Tranche A Shares and Tranche B Shares which have been sold by
Nantucket and any of its Affiliates or Permitted Transferees, net of any
customary selling fees, costs, expenses or commissions (including the fees of
any broker engaged to place such shares) incurred by Nantucket or its Affiliates
or Permitted Transferees in connection with such sale or sales but without
deducting amounts payable to the Company pursuant to Section 2.2(b)(ii).  For
the avoidance of doubt, Net Proceeds shall not include the amount of any cash
dividends or distributions which are received with respect to the Tranche A
Shares or Tranche B Shares.

 

“Other Registration Rights Agreements” means registration rights agreements
entered into by the Company prior to or after the date hereof, excluding an
Existing Registration Rights Agreement.

 

“Period 1” means the period from the Closing Date until the date that is 12
months after the Trigger Date.

 

“Period 2” means the period from the first day after the date that is 12 months
after the Trigger Date until the date that is 18 months after the Trigger Date.

 

“Period 2 Adjustment Factor” is equal to (a) 1.0, minus (b) the result obtained
by dividing (i) the Net Proceeds received in Period 1 by (ii) the Base Period 1
Amount.

 

“Period 3” means the period from the first day after the date that is 18 months
after the Trigger Date until the date that is 24 months after the Trigger Date.

 

“Period 3 Adjustment Factor” is equal to (a) 1.0, minus (b) the result obtained
by dividing (i) the Net Proceeds received in Period 1 by (ii) the Base Period 1
Amount, minus (c) the result obtained by dividing (i) the Net Proceeds received
in Period 2 by (ii) the Base Period 2 Amount.

 

“Period 4” means the period from the first day after the date that is 24 months
after the Trigger Date until the date that is 30 months after the Trigger Date.

 

“Period 4 Adjustment Factor” is equal to (a) 1.0, minus (b) the result obtained
by dividing (i) the Net Proceeds received in Period 1 by (ii) the Base Period 1
Amount, minus (c) the result obtained by dividing (i) the Net Proceeds received
in Period 2 by (ii) the Base Period 2 Amount, minus (d) the result obtained by
dividing (i) the Net Proceeds received in Period 3 by (ii) the Base Period 3
Amount.

 

“Period 5” means the period from the first day after the date that is 30 months
after the Trigger Date until the date that is 36 months after the Trigger Date.

 

“Period 5 Adjustment Factor” is equal to (a) 1.0, minus (b) the result obtained
by dividing (i) the Net Proceeds received in Period 1 by (ii) the Base Period 1
Amount, minus (c) the result obtained by dividing (i) the Net Proceeds received
in Period 2 by (ii) the Base Period 2 Amount, minus (d) the result obtained by
dividing (i) the Net Proceeds received in Period 3 by (ii) the Base Period 3
Amount, minus (e) the result obtained by dividing (i) Net Proceeds received in
Period 4 by (ii) the Base Period 4 Amount.

 

“Permitted Transferee” means any Affiliate of Nantucket or any investment fund,
investment vehicle or other account that is, directly or indirectly, managed or
advised by Nantucket or any of its Affiliates.

 

5

--------------------------------------------------------------------------------


 

“Person” means any individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

 

“Registrable Securities” means any shares of Common Stock received by the
Holders in connection with the transactions contemplated hereby and by the
Settlement Agreement upon original issuance and at all times subsequent thereto
(including any shares of Voting Common Stock issued or issuable upon the
conversion of any shares of Non-Voting Common Stock received by the Holders) and
any Voting Common Stock issued or issuable with respect to, on account of or in
exchange for such Common Stock, whether by stock split, stock dividend,
recapitalization, merger, charter amendment or otherwise that, in each case are
held by or issuable to the Holders; provided, however, that the Tranche B Shares
shall only be considered Registrable Securities from and after a Nantucket
Release Event (except for purposes of Section 4.11); provided, further, that as
to any particular Registrable Securities, such securities shall cease to
constitute Registrable Securities (i) when a registration statement with respect
to the sale of such securities shall have become effective under the Securities
Act and such securities shall have been disposed of thereunder; (ii) when and to
the extent such securities are permitted to be publicly sold without limitation
as to time, volume or manner of sale pursuant to Rule 144 (or any successor
provision to such Rule) under the Securities Act; or (iii) when such securities
shall have ceased to be issued and outstanding.

 

“Registration Expenses” means all expenses incurred by the Company in effecting
any registration pursuant to this Agreement or with respect to which rights to
Piggyback Registration are exercised with respect to Registrable Securities,
including the following: (a) all registration, qualification, filing and listing
fees and all other fees and expenses associated with filings required to be made
with any stock exchange, the SEC or FINRA (including, if applicable, the fees
and expenses of any “qualified independent underwriter” and its counsel as may
be required by the rules and regulations of FINRA), (b) all printing (including
expenses of printing certificates for the Registrable Securities in a form
eligible for deposit with the Depository Trust Company and of printing
prospectuses) and copying expenses, (c) all messenger, telephone and delivery
expenses, fees and disbursements of (i) counsel for the Company and (ii) one
separate counsel for all Selling Stockholders (provided, that the fees of such
separate counsel shall not exceed $25,000 per offering), (d) blue sky fees and
expenses (including the reasonable and documented fees of counsel for the
underwriters or the Selling Stockholders in connection with blue sky
qualifications of the Registrable Securities pursuant to Section 4.4(a)(vii) and
determination of eligibility for investment under the laws of such
jurisdictions), (e) expenses of the Company’s independent registered public
accountants in connection with the registration under the Securities Act of
Registrable Securities (including the expenses of any regular or special reviews
or audits or “comfort” letters incident to or required by any such
registration), (f) expenses of the Company incurred in connection with any “road
show,” (g) Securities Act liability insurance if the Company so desires or the
underwriters so require, (h) all fees and expenses incurred in connection with
the listing of the Registrable Shares on any securities exchange and all rating
agency fees, (i) all fees and disbursements of underwriters customarily paid by
the issuer or sellers of securities and (j) any and all of the Company’s
internal expenses (including all salaries and expenses of its officers and
employees performing legal or accounting duties and the expense of any annual
audit or special experts hired by the Company); but shall exclude any
underwriting discounts, selling commissions, brokerage fees and stock transfer
taxes attributable to the sale of Registrable Securities by the Holders, or the
fees and expenses of counsel (other than one counsel for all Selling
Stockholders as (and subject to the limit) described above) and any other
advisors engaged by the Holders.

 

“Restricted Period” means the period beginning on the Closing Date and ending on
the first anniversary of the Trigger Date.

 

6

--------------------------------------------------------------------------------


 

“Rights Termination Transaction” means (i) any merger, consolidation or other
business combination of the Company with any entity in which the stockholders of
the Company immediately prior to such transaction in the aggregate cease to own
at least 50% of the voting power of the voting securities of the entity
surviving or resulting from such transaction (or the ultimate parent thereof) or
(ii) any sale, transfer, lease, license, assignment or other disposal of all or
substantially all of the assets of the Company and, in the case of either clause
(i) or (ii), such matter is subject to a vote of the holders of Common Stock of
the Company in accordance with its amended and restated certificate of
incorporation and the Delaware General Corporation Law.

 

“SEC” means the United States Securities and Exchange Commission, or such other
federal agency at the time having the principal responsibility for administering
the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC thereunder, all as the same shall be in effect at the
relevant time.

 

“Time Period” means each of Period 1, Period 2, Period 3, Period 4 and Period 5.

 

“Trigger Date” means the earlier to occur of (i) the Closing Date and
(ii) April 1, 2017.

 

“Underwritten Offering” means a sale of securities of the Company to an
underwriter or underwriters for reoffering to the public.

 

“WKSI” means a “well-known seasoned issuer” as defined in Rule 405 promulgated
under the Securities Act and which (a) is “a well-known seasoned issuer” under
paragraph (1)(i)(A) of such definition or (b) is a “well-known seasoned issuer”
under paragraph (1)(i)(B) of such definition and is also eligible to register a
primary offering of its securities relying on General Instruction I.B.1 of
Form S-3 or Form F-3 under the Securities Act.

 

Section 1.2.           Other Definitions.  Each of the following terms is
defined in the Section set forth opposite such term:

 

Agreement

Preamble

Approved Tranche B Sale

Section 2.3(d)(iii)

Blackout Period

Section 4.6(a)

Board

Section 3.2(d)

Cash Repayment

Recitals

Common Stock

Section 2.1(a)(i)

Company

Preamble

Company Indemnitees

Section 4.9(b)

Cutback Event

Section 4.2(d)

Demand Effective Date

Section 4.1(a)(iii)

Demand Notice

Section 4.1(a)(iii)

Demand Registration

Section 4.1(a)(iii)

Escrow Agent

Section 2.3(a)

Escrow Agreement

Section 2.3(a)

Expense Calculation VWAP

Section 5.2

Final Determination Date

Section 2.2(a)

Financing Agreement

Recitals

Free Writing Prospectus

Section 4.4(a)(vi)

Holders Indemnitees

Section 4.9(a)

Incidental Notice

Section 4.2(a)

 

7

--------------------------------------------------------------------------------


 

indemnified party

Section 4.9(c)

indemnifying party

Section 4.9(c)

Information Blackout

Section 4.6(a)

Initial Tranche C Shares

Recitals

Inspectors

Section 4.8(a)

Losses

Section 4.9(a)

Merger Agreement

Recitals

Merger Sub

Recitals

MNPI

Section 3.2(d)

Nantucket

Preamble

Nantucket Release Event

Section 2.3(d)(ii)

Newly Issued Jaguar Shares

Section 2.1(a)

Non-Voting Common Stock

Section 2.1(a)(i)

Other Securities

Section 4.2(a)

Party

Preamble

Piggyback Allotment

Section 4.2(a)(ii)

Piggyback Registration

Section 4.2(a)

Records

Section 4.8(a)

Remaining Tranche C Shares

Section 2.1(a)(iii)

Requested Information

Section 4.8(b)

Rights Effective Date

Section 4.1(a)(i)

Selling Stockholders

Section 4.4(a)(iv)

Settlement Agreement

Recitals

Shelf Offering

Section 4.1(a)(ii)

Shelf Registration Statement

Section 4.1(a)(i)

Shelf Takedown

Section 4.1(a)(i)

Stock Assignment

Section 2.3(a)

Take-Down Notice

Section 4.1(a)(ii)

Target

Recitals

Third Party Securities

Section 4.1(a)(v)

Tranche A Shares

Section 2.1(a)(i)

Tranche B Shares

Section 2.1(a)(ii)

Tranche C Shares

Section 2.1(a)(iii)

Voting Common Stock

Recitals

 

Section 1.3.           Interpretation.  Unless otherwise indicated herein to the
contrary:

 

(a)           When a reference is made in this Agreement to an Article, Section,
Exhibit, Appendix, Schedule, clause or subclause, such reference shall be to an
Article, Section, Exhibit, Appendix, Schedule, clause or subclause of this
Agreement.

 

(b)           The words “include,” “includes” or “including” and other words or
phrases of similar import, when used in this Agreement, shall be deemed to be
followed by the words “without limitation.”

 

(c)           The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement.

 

8

--------------------------------------------------------------------------------


 

(d)           The use of “or” herein is not intended to be exclusive and, when
used in this Agreement, shall be interpreted as “and/or” in each instance.

 

(e)           The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms.  Whenever the context may
require, any pronouns used herein shall include the corresponding masculine,
feminine or neuter forms, and the singular form of names and pronouns shall
include the plural and vice versa.

 

(f)            References herein to a Person are also to its successors and
permitted assigns.

 

(g)           Any reference herein to any Law (or any provision thereof) shall
include such Law (or any provision thereof) and any rule or regulation
promulgated thereunder, in each case, including any successor thereto, and as it
may be amended, modified or supplemented from time to time.

 

(h)           Any reference herein to “Dollars” or “$” shall mean United States
dollars.

 

(i)            When calculating the period of time before which, within which or
following which any act is to be done or step taken pursuant to this Agreement,
the date that is the reference date in calculating such period shall be
excluded.  If the last day of such period is a non-Business Day, the period in
question shall end on the next succeeding Business Day.

 

(j)            This Agreement is the product of negotiations by the Parties
having the assistance of counsel and other advisers.  It is the intention of the
Parties that this Agreement not be construed more strictly with regard to one
Party than with regard to the others.

 

(k)           The descriptive headings used herein are inserted for convenience
of reference only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement.

 

ARTICLE II
THE SHARES

 

Section 2.1.           Issuance of Shares to Nantucket.

 

(a)           At the Effective Time (as such term is defined in the Merger
Agreement), the Company shall issue to Nantucket shares of the Company’s capital
stock in the amounts and class set forth below (collectively, the “Newly Issued
Jaguar Shares”):

 

(i)            18,479,826 shares of the Company’s convertible non-voting common
stock, par value $0.0001 per share (“Non-Voting Common Stock” and, together with
the Voting Common Stock, “Common Stock”), which shall represent no less than
20.0% of the total outstanding capital stock of the Company (on a “fully diluted
basis” as defined in subsection (d) below) as of immediately following the
Closing (such shares, including any shares of Voting Common Stock issued upon
conversion of such shares, the “Tranche A Shares”);

 

(ii)           19,900,202 shares of Non-Voting Common Stock, which such shares
will be subject to the provisions of Section 2.3 (such shares, the “Tranche B
Shares”); and

 

(iii)          1,940,382 shares of Voting Common Stock which, when taken
together with the Initial Tranche C Shares, shall represent no less than 5.0% of
the total outstanding capital stock of the Company (on a fully diluted basis) as
of immediately following the Closing (such shares, the “Remaining Tranche C
Shares” and, together with the Initial Tranche C Shares, the “Tranche C Shares”.

 

9

--------------------------------------------------------------------------------

 

(b)                                 At the Closing, the Company shall deliver to
Nantucket the Tranche A Shares in certificated form and the Remaining Tranche C
Shares at Nantucket’s option, in certificated form or in uncertificated
book-entry form (pursuant to written instructions provided by Nantucket to the
Company at least three (3) Business Days in advance of the applicable Closing
Date); and the Company shall deliver to the Escrow Agent (as such term is
defined in Section 2.3(a)) the Tranche B Shares in certificated form to be held
by the Escrow Agent in accordance with the Escrow Agreement (as such term is
defined in Section 2.3(a)); provided, that, in lieu of receiving the Tranche A
Shares in certificated form, Nantucket may elect to have the Tranche A Shares
delivered in book entry form through the Direct Registration System with the
Company’s transfer agent.

 

(c)                                  When issued, the Newly Issued Jaguar Shares
will be duly authorized by all necessary corporate action, and such Newly Issued
Jaguar Shares will be validly issued, fully paid and nonassessable and free of
preemptive rights, with no personal liability attaching to the ownership
thereof, other than such liability as may exist under applicable law.  On the
Closing Date, there will not be any outstanding securities of the Company
(including rights, options, warrants, notes, bonds or other instruments
convertible into or exchange or exercisable for equity securities of the
Company) containing anti-dilution or similar provisions that will be triggered
by the issuance of the Newly Issued Jaguar Shares pursuant to the transactions
contemplated by this Agreement.

 

(d)                                 For purposes of this Agreement, calculations
made “on a fully diluted basis” shall exclude one-half of the shares issuable
upon exercise or conversion of options, warrants or other convertible securities
of the Company which have an exercise or conversion price of $5.00 or more per
share and such securities shall not be deemed to be issuable or outstanding.  In
the event that at Closing the number of shares specified in Sections 2.1(a)(i)
or 2.1(a)(iii) constitute less than the percentage specified in Section
2.1(a)(i) or 2.1(a)(iii), as applicable, due to a capital raise or financing by
the Company or Target between the date hereof and the Closing, the Company may
increase the number of shares to be issued pursuant Section 2.1(a)(i) or
2.1(a)(iii), as applicable, by an amount that is sufficient to cause the
applicable percentage to be satisfied and correspondingly reduce, pro rata, (i)
the number of shares to be issued pursuant to Section 2.1(a)(ii) and (ii) the
number of shares of Common Stock issuable upon exercise of the Parent RSUs,
Parent Options and Parent Warrants (as such terms are defined in the Merger
Agreement); provided however, the number of shares to be issued pursuant to
Section 2.1(a)(ii) shall in any event represent no less than 17.4% of the total
outstanding capital stock of the Company (on a fully diluted basis) as of
immediately following the Closing.

 

(e)                                  From and after the Closing Date, the
Company shall, and shall use best commercial efforts to cause its transfer agent
to, cooperate with Nantucket and its Permitted Transferees in connection with
any transfer of Newly Issued Jaguar Shares (to the extent permitted hereunder)
or Initial Tranche C Shares, including arranging for timely delivery of
replacement certificates (if any) and taking such other actions as may be
reasonably requested to facilitate such transfer on a reasonably timely basis.

 

Section 2.2.                                 Sale of the Tranche A Shares.

 

(a)                                 From and after the Closing Date until the
earlier of (i) the third anniversary of the Trigger Date and (ii) the date on
which the aggregate Net Proceeds from all sales of the Tranche A Shares during
the applicable Time Period (whether or not identified or arranged by the
Company) exceeds the Hurdle for the applicable Time Period (such earlier date,
the “Final Determination Date”), in the event that any potential purchaser
approaches Nantucket or any of its Permitted Transferees from time to time
whether directly or by or through any introduction by or from a third party or
the Company or otherwise, to acquire some or all of the Tranche A Shares or any
such party identifies or arranges a manner of sale of the Tranche A Shares such
as, for example, an underwritten offering, Nantucket agrees, and shall cause any
of its Permitted Transferees holding Tranche A Shares to agree, to promptly sell
some or all of its Tranche A Shares as requested by such party, provided all
such sales shall be at or above the Minimum Share Price applicable to the
relevant Time Period.

 

10

--------------------------------------------------------------------------------


 

(b)                                 If at any time, the Net Proceeds from all
sales of the Tranche A Shares during or prior to the applicable Time Period
(whether or not identified or arranged by the Company) exceeds the Hurdle for
the applicable Time Period: (i) the Hurdle shall be deemed permanently
satisfied; and (ii) Nantucket shall promptly (but in any event within five
(5) Business Days) transfer (or cause to be transferred) to the Exchange Agent
one-half of the remaining Tranche A Shares after the sale of the Tranche A Share
which caused such Hurdle to be satisfied (and in calculating the number of such
shares any additional Tranche A Shares that may have been sold in the same
transaction as such sale and the proceeds from the sale of which exceed the
applicable Hurdle shall be taken into account as if such shares had not been
sold); provided, that any fractional shares to be transferred to the Exchange
Agent shall be rounded down to the next lower whole number of shares.

 

(c)                                  In connection with a sale of any Tranche A
Shares pursuant to Section 2.2(a), Nantucket agrees, and agrees to cause any of
its Permitted Transferees that hold such Tranche A Shares, to reasonably
cooperate in consummating such sale including executing any and all transfer
documents customary in such transactions, including the provision of customary
representations and warranties relating to the seller’s title to such Tranche A
Shares and such shares shall be sold free and clear of all liens, claims and
encumbrances.  Nantucket agrees to promptly notify (but in no event more than
three (3) Business Days after such sale) the Company of any sale of any of the
Tranche A Shares by it or its Permitted Transferees to any third party and
provide the Company complete information regarding the number of Tranche A
Shares sold and the price and any other economic terms of such transfers;
provided, that, if the Hurdle has not been satisfied on or prior to the third
anniversary of the Trigger Date, Nantucket shall have no further obligations
pursuant to this sentence.

 

(d)                                 During the Restricted Period, Nantucket
agrees not to directly or indirectly sell, assign, transfer, grant any options
with respect to or otherwise convey or encumber any Tranche A Shares or agree to
take any such actions or enter into any swap or similar arrangements that
transfer the economic consequences of owning the Tranche A Shares, provided that
Nantucket may:  (i) transfer Tranche A Shares to Permitted Transferees of
Nantucket provided such Permitted Transferee agrees to be bound by this
Section 2.2 in a written agreement reasonably acceptable to the Company,
(ii) make sales to one or more third parties where the sale price for the
Tranche A Shares either (A) is at or above the Floor Price or (B) is approved in
writing in advance by the Company’s Chief Executive Officer or Chief Financial
Officer and (iii) transfer Tranche A Shares pursuant to Section 2.2(a). 
Nantucket acknowledges that any certificates representing the Tranche A Shares
will bear a legend that such shares are subject to the provisions hereof;
provided, that after the expiration of the Restricted Period, Nantucket shall be
entitled to have any such legend(s) removed from any such certificate.

 

(e)                                  Notwithstanding anything to the contrary
herein, and except as expressly set forth in this Section 2.2, the Tranche A
Shares shall not be subject to any conditions or restrictions on transfer (other
than those that may be imposed by applicable securities laws).

 

Section 2.3.                                 Tranche B Shares.

 

(a)                                 Pursuant to the Settlement Agreement, on or
prior to the Closing Date, Nantucket shall execute and deliver to escrow agent
(the “Escrow Agent”) the escrow agreement (the “Escrow Agreement”) referred to
in the Settlement Agreement, together with a stock assignment separate from
certificate duly executed in blank by Nantucket with medallion guarantee (the
“Stock Assignment”), to be held in escrow by the Escrow Agent until it receives
joint written instructions from Nantucket and the Company for the release of the
Tranche B Shares in accordance with this Section 2.3.

 

11

--------------------------------------------------------------------------------


 

(b)                                 On or prior to the Closing Date, the Company
shall execute and deliver to the Escrow Agent the Escrow Agreement.

 

(c)                                  At the Closing, the Company shall deliver
the stock certificate for the Tranche B Shares, registered in the name of
Nantucket, to the Escrow Agent to be held in accordance with the terms hereof
and of the Escrow Agreement.

 

(d)                                 The Tranche B Shares shall be released from
Escrow as follows:

 

(i)                                     If, on or prior to the third anniversary
of the Trigger Date, the aggregate Net Proceeds from the sale of Tranche A
Shares equals or exceeds the Hurdle applicable for that Time Period, then
Nantucket and the Company shall promptly (and in any event within three
(3) Business Days) execute and deliver joint written instructions to the Escrow
Agent instructing the Escrow Agent to deliver the stock
certificate(s) representing any Tranche B Shares that remain in the Escrow
Account, together with the Stock Assignment, to the Exchange Agent  for delivery
to the Legacy Stockholders of Target in accordance with Section 2.2 of the
Merger Agreement.  For the avoidance of doubt, the provisions of this
Section 2.3(d)(i) are in addition to Nantucket’s obligation to make the required
transfers, if any, to the Exchange Agent in accordance with Section 2.2(b).

 

(ii)                                  If either (x) on the third anniversary of
the Trigger Date, the aggregate Net Proceeds received by Nantucket and/or its
Permitted Transferees from its or their sale(s) of Tranche A Shares (and, if
applicable, any Tranche B Shares that may be sold pursuant to Section
2.3(d)(iii)) (whether or not each such sale was identified or arranged by the
Company) do not exceed the Hurdle for Period 5, or (y) at any time on or prior
to the third anniversary of the Trigger Date, the Company or any of its material
Subsidiaries (as such term is defined in the Merger Agreement) becomes
insolvent, or admits in writing its insolvency or inability to pay its debts or
perform its obligations as they mature or becomes the subject of any voluntary
or involuntary proceeding in bankruptcy, liquidation, dissolution, receivership,
attachment or composition or general assignment for the benefit of creditors
that is not dismissed with prejudice within sixty (60) days after the
institution of such proceeding, attachment or assignment (each of the events in
clauses (x) and (y), a “Nantucket Release Event”), then Nantucket and the
Company shall promptly (and in any event within three (3) Business Days) execute
and deliver joint written instructions to the Escrow Agent instructing the
Escrow Agent to deliver the stock certificate(s) representing any Tranche B
Shares that remain in the Escrow Account, together with the Stock Assignment, to
Nantucket.  Notwithstanding anything to the contrary herein, upon delivery of
such certificate(s) and Stock Assignment by the Escrow Agent to Nantucket, the
Tranche B Shares shall not be subject to any conditions or restrictions on
transfer (other than those that may be imposed by applicable securities laws).

 

(iii)                               From the Closing Date until the third
anniversary of the Trigger Date, contemporaneous with or from time to time
following the sale of all remaining Tranche A Shares held by Nantucket or its
Permitted Transferees, in the event that any potential purchaser approaches
Nantucket from time to time whether directly or by or through any introduction
by or from a third party or the Company or otherwise, to acquire some or all of
the Tranche B Shares or any such party identifies or arranges a manner of sale
of the Tranche B Shares such as, for example, an underwritten offering,
Nantucket agrees to the sale of some or all of the Tranche B Shares provided
(x) such sale shall be at or above the Minimum Share Price applicable to the
relevant Time Period or (y) such sale causes the Hurdle applicable for that Time
Period to be satisfied (either, an “Approved Tranche B Sale”).  Upon delivery of
written notice by the Company to Nantucket of a sale that qualifies as an
Approved Tranche B Sale,

 

12

--------------------------------------------------------------------------------


 

Nantucket and the Company shall promptly (and, in any event, within three
(3) Business Days) execute and deliver joint written instructions to the Escrow
Agent instructing the Escrow Agent (1) to release such number of Tranche B
Shares as specified in the notice for such Approved Tranche B Sale to Nantucket,
and, subject to such sale being an Approved Tranche B Sale, Nantucket shall
sell, or cause to be sold, such Tranche B Shares in accordance with
Section 2.2(a) as if such Tranche B Shares were Tranche A Shares.

 

(e)                                  For the avoidance of doubt, the parties
acknowledge and agree that during the period that any of the Tranche B Shares
are held by the Escrow Agent, Nantucket will be the legal and beneficial owner
of each Tranche B Share held (including for purposes of calculating any pro rata
participation in any Piggyback Registration and exercising voting rights) until
such time as the Escrow Agent has delivered such Tranche B Share to the Exchange
Agent in accordance with Section 2.3(d)(i) or such Tranche B Share has been sold
to a third party buyer pursuant to Section 2.3(d)(iii).

 

ARTICLE III
INVESTOR RIGHTS

 

Section 3.1.                                 Pre-Closing Rights.

 

(a)                                 From the date hereof until the Closing Date
or the earlier termination of this Agreement pursuant to Section 5.11, from time
to time upon reasonable notice and request, the Company shall make available to
Nantucket members of its senior management team to meet with representatives of
Nantucket and discuss the business (provided, that the foregoing shall be
conducted in such a manner as not to interfere unreasonably with the conduct of
the Company’s business or disclose material non-public information to
Nantucket).

 

(b)                                 The Company covenants and agrees that,
during the Interim Period (as defined in the Merger Agreement), except to the
extent required by Law (as defined in the Merger Agreement), as may be agreed in
writing by Nantucket (which consent shall not be unreasonably withheld, delayed
or conditioned), as may be expressly required or permitted pursuant to this
Agreement, the Company shall not, and shall not permit any of its Subsidiaries
(as defined in the Merger Agreement) to, do or take any of the actions described
in clauses (i) through (xi) of Section 5.6 of the Merger Agreement and such
clauses are hereby incorporated by reference herein (it being understood that
all references to Parent in such clauses shall be deemed replaced with “the
Company”).

 

(c)                                  No amendment or modification to or waiver
of any rights (other than any waiver by the Company of any of the conditions to
the Company’s obligations to effect the Closing) under the Merger Agreement
shall be permitted, and the Company shall not effect, agree to, authorize,
approve or provide any such amendment, modification or waiver, without
Nantucket’s prior written consent (which may be withheld or delayed in
Nantucket’s sole discretion).

 

(d)                                 The Company shall take all necessary steps
to ensure that it has a sufficient number of authorized and unissued shares to
permit the issuance of all of the Newly Issued Jaguar Shares at the Closing. 
Without limiting the foregoing, prior to the Closing, the Company shall cause
its certificate of incorporation to be amended and restated in the form attached
hereto as Exhibit A.

 

Section 3.2.                                 Post-Closing Rights.  From the
Closing Date until the earliest to occur of (x) achieving a Hurdle, (y) a Change
of Control and (z) the third anniversary of the Closing Date:

 

13

--------------------------------------------------------------------------------


 

(a)                                 without the prior written consent of
Nantucket, the Company shall not (i) declare, issue, authorize, approve or pay
or set apart for payment any dividends or other distribution upon any shares of
capital stock of the Company or (ii) redeem, purchase or otherwise acquire for
any consideration (or pay or make available for payment a sinking fund for the
redemption of) any shares of capital stock of the Company other than repurchases
from former employees or services providers in connection with the cessation of
such relationship;

 

(b)                                 the Company shall take all necessary
measures to ensure that Nantucket is entitled to vote its Non-Voting Common
Stock (including any Tranche B Shares) on an as converted basis in connection
with any Change of Control that is submitted to the holders of Voting Common
Stock for approval;

 

(c)                                  prior to December 30, 2019, without the
prior written consent of Nantucket (which may be withheld or delayed in
Nantucket’s sole discretion), the Company shall not, and shall cause Target (as
the surviving corporation in the Merger) not to, amend or modify in any material
respect, or waive any material rights or conditions in, the Kingdon Loan
Agreement (as defined in the Settlement Agreement); provided, that Nantucket’s
consent shall not be unreasonably withheld or delayed with respect to the
addition of customary terms and conditions at the Closing, including enhanced
representations, warranties, debt covenants and events of default which are
appropriate for similar transactions.

 

(d)                                 Nantucket shall be entitled to designate one
observer to attend (whether telephonically or otherwise) all regular and special
meetings of the board of directors of the Company (the “Board”) and receive all
materials and information provided to the Board at the same time and in the same
manner as members of the Board (including any minutes furnished to the Board
following such meeting), subject to the execution of a customary confidentiality
agreement by such observer; provided, that the Company shall be entitled to
exclude such observers from all or a portion of an applicable Board meeting
and/or from receiving any such information to the extent any such observer’s
presence during all or such portion of an applicable meeting and/or receipt of
information (x) would result in the waiver of attorney-client privilege as
advised by outside counsel or (y) would result in an actual conflict of interest
as reasonably determined by the Board; provided, further, that the Company shall
pay the reasonable and documented out-of-pocket travel expenses incurred by such
observer in connection with his or her attendance at in-person meetings of the
Board; provided, further, that to the extent any material, non-public
information of the Company (“MNPI”) is reasonably likely to be discussed at any
Board meeting or disclosed in any materials or information to be provided to
such observer pursuant to this Section 3.2(d), the Company shall, prior to
disclosing or making available such materials or information containing MNPI,
request from Nantucket whether it wishes to receive such materials or
information without identifying or disclosing such MNPI and the Company shall
only proceed to deliver such materials or information containing MNPI to
Nantucket if Nantucket consents for such observer to receive such materials or
information; provided, further, that solely in the event the Company has
arranged for a purchaser of no less than 500,000 Tranche A Shares at a purchase
price at or above the Minimum Share Price applicable to the relevant Time Period
in accordance with Section 2.2(a) that is reasonably likely to close within 30
days of Nantucket being notified of such potential sale, and such purchaser has
a delivered to Nantucket a duly executed, binding share purchase agreement in
form and substance reasonably acceptable to Nantucket in respect of such
purchase, the Company may withhold any materials or information containing MNPI
from Nantucket’s observer, or exclude such observer from participating in any
portion of a Board meeting where MNPI is reasonably likely to be discussed, if
the Company determines in good faith based on the advice of outside counsel that
providing such materials or information, or permitting such participation, would
reasonably be likely to cause such sale to fail to occur within such 30 day
period due to applicable securities laws; and

 

14

--------------------------------------------------------------------------------


 

(e)                                  from time to time upon reasonable notice
and request, the Company shall make available to Nantucket members of its senior
management team to meet with representatives of Nantucket and discuss the
business (provided, that the foregoing shall be conducted in such a manner as
not to interfere unreasonably with the conduct of the Company’s business).

 

ARTICLE IV
REGISTRATION RIGHTS

 

Section 4.1.                                 Shelf Registration Statement;
Demand Registration.

 

(a)                                 Subject to the terms and conditions
contained herein (including the limitations set forth in Section 4.1(b),
Section 4.1(c) and Section 4.6):

 

(i)                                     No later than four Business Days after
the Closing Date, the Company shall prepare and file with the SEC a shelf
registration statement on Form S-3 or any successor form (except that if the
Company is not then eligible to register for resale the Registrable Securities
on Form S-3, such registration shall be on another appropriate form) providing
for continuous resales of securities pursuant to Rule 415 of the Securities Act
(a “Shelf Registration Statement”) with respect to sales of Registrable
Securities which may be made by the Holders, and shall use best commercial
efforts to cause such Shelf Registration Statement to be declared effective by
the SEC as soon as reasonably practicable (and, in any event, no later than
three Business Days after the Company is notified by the SEC that such Shelf
Registration Statement will not be reviewed or is no longer subject to further
review and comments) after the Closing Date (the “Rights Effective Date”).  Upon
the demand of Holders pursuant to a notice made at any time and from time to
time beginning two Business Days prior to the Rights Effective Date, the Company
will facilitate, beginning on the Rights Effective Date, in the manner described
in this Section 4.1(a)(i), a “takedown” of shares of Common Stock off of such
Shelf Registration Statement (a “Shelf Takedown”), including an Underwritten
Offering.  Notwithstanding the foregoing, if the Company is a WKSI, the Company
shall file, on or prior to the Rights Effective Date, a Shelf Registration
Statement in the form of an automatic shelf registration statement (as defined
in Rule 405 under the Securities Act) or any successor form thereto registering
all Registrable Securities then held by such Holders.  Within ten days after the
Shelf Registration Statement is declared effective, the Company will deliver
written notice thereof to all Holders.  Each Holder may elect to participate
with respect to all or any portion of its Registrable Securities in the Shelf
Registration Statement in accordance with the plan and method of distribution
set forth, or to be set forth, in such Shelf Registration Statement by
delivering to the Company a written request to so participate within ten days
after the Company notifies each Holder in writing of the effectiveness of the
Shelf Registration Statement.  Subject to Section 4.1(c), the Company will use
its best commercial efforts to keep the Shelf Registration Statement
continuously effective (including by filing a new Shelf Registration Statement
on or prior to the date any prior Shelf Registration Statement would become
unusable under the Securities Act) until the earlier of (i) the date on which
all Registrable Securities covered by the Shelf Registration Statement have been
sold thereunder in accordance with the plan and method of distribution disclosed
in the prospectus included in the Shelf Registration Statement or otherwise
cease to be Registrable Securities, and (ii) the date on which the obligations
under this Article IV terminate pursuant to Section 4.11.

 

(ii)                                  Following the Rights Effective Date, at
any time that a Shelf Registration Statement is effective, if any Holder
delivers a notice to the Company (a “Take-Down Notice”) stating that it intends
to sell all or part of its Registrable Securities included by it on the Shelf
Registration Statement in an Underwritten Offering (a “Shelf Offering”), then,
the Company shall promptly amend or supplement the Shelf Registration Statement
as may be necessary in order to enable such Registrable Securities to be
distributed pursuant to the Shelf Offering.

 

15

--------------------------------------------------------------------------------


 

(iii)                               At any time after the Restricted Period (the
“Demand Effective Date”), Holders may request by written notice delivered to the
Company (a “Demand Notice”) that the Company register under the Securities Act
all or any portion of the Registrable Securities then held by Holders, for sale
in the manner specified in such Demand Notice (including, but not limited to, an
Underwritten Offering) (a “Demand Registration”); provided, however, that the
Holders may not deliver a Demand Notice with respect to any Registrable
Securities for which a registration statement is effective under the Securities
Act in accordance with the terms and conditions of this Agreement.  In each such
case, the Demand Notice shall specify the number of Registrable Securities for
which registration is requested and the proposed manner of disposition of such
securities.

 

(iv)                              The Company shall use its best commercial
efforts to file with the SEC within 20 days after the Company’s receipt of a
Demand Notice a registration statement for the public offering and sale, in
accordance with the method of disposition specified by Holders in such Demand
Notice, of the number of Registrable Securities specified in such notice, and
thereafter use its best commercial efforts to cause such registration statement
to become effective within 45 days after its filing.  Such registration
statement may be on Form S-3 or another appropriate form that the Company is
eligible to use and that is reasonably acceptable to the managing underwriter,
if any.  A Demand Registration shall not be deemed to have been effected and
shall not count as a Demand Registration (i) unless a registration statement
with respect thereto has become effective and has remained effective for a
period of at least 180 days or such shorter period in which all Registrable
Securities included in such Demand Registration have actually been sold
thereunder (provided, that such period shall be extended for a period of time
equal to the period the holder of Registrable Securities refrains from selling
any securities included in such registration statement at the request of the
Company or the lead managing underwriter(s) pursuant to the provisions of this
Agreement) or (ii) if, after it has become effective, such Demand Registration
becomes subject, prior to 180 days after effectiveness, to any stop order,
injunction or other order or requirement of the SEC or other governmental
authority, other than by reason of any act or omission by the applicable Selling
Stockholders.  Demand Registrations shall be on such appropriate registration
form of the SEC as shall be selected by the Company and reasonably acceptable to
the requesting Holder.

 

(v)                                 If the Company is required to use its best
commercial efforts to register Registrable Securities in a registration
initiated upon the demand of Holders pursuant to this Section 4.1(a) and the
managing underwriters for such offering advise that the inclusion of all
securities sought to be registered pursuant to this Section 4.1 may interfere
with an orderly sale and distribution of or may adversely affect the success or
price of such offering, then the Company will include in such offering, first,
the aggregate number of Registrable Securities requested to be included by
Holders pursuant to the Demand Notice, second, the shares of Common Stock of
third party stockholders that are entitled to registration rights under Other
Registration Rights Agreements (“Third Party Securities”), allocated pro rata
among the Third Party Securities as the Company and such third party
stockholders may agree or as may be provided in the Other Registration Rights
Agreement, and third, all other securities requested or proposed to be included
in such registration statement (including shares of Common Stock to be sold for
the account of the Company).

 

(b)                                 The obligations of the Company to effect, or
to take any action to effect, a Demand Registration or an underwritten Shelf
Takedown shall be limited as follows:

 

(i)                                     from the period commencing on the
Closing Date until the Rights Effective Date, Holders do not have the right to
require the Company to effect any underwritten Shelf Takedowns;

 

(ii)                                  from the period commencing on the Closing
Date until the Demand Effective Date, Holders do not have the right to require
the Company to effect any Demand Registrations;

 

16

--------------------------------------------------------------------------------


 

(iii)                               from the period commencing on the Demand
Effective Date through the date on which the obligations under this Article IV
terminate pursuant to Section 4.11, Holders do not have the right to require the
Company to effect any Demand Registration prior to 365 days following a previous
Demand Registration; and

 

(iv)                              the Company shall not be required to effect
more than four Demand Registrations in the aggregate.

 

(c)                                  Any Demand Notice may be revoked by notice
from the Holder to the Company prior to the effective date of the corresponding
registration statement.  A Demand Notice may not be made for a minimum of 60
days after the revocation of an earlier Demand Notice.

 

(d)                                 Any time that a Demand Registration involves
an Underwritten Offering, the Holders shall select the investment banker(s) and
manager(s) that will serve as managing underwriters (including which such
managing underwriters will serve as lead or co-lead) and underwriters with
respect to the offering of such Registrable Securities; provided, that such
investment banker(s) and manager(s) shall be reasonably acceptable to the
Company (such acceptance not to be unreasonably withheld, conditioned or
delayed).

 

Section 4.2.                                 Incidental Registration.

 

(a)                                 At any time after the Closing Date until the
date on which the obligations under this Article IV terminates pursuant to
Section 4.11, subject to the terms and conditions hereof, if the Company
proposes to register any equity securities of the Company (whether proposed to
be offered for sale by the Company or by any other Person (other than the
Holders)) (collectively, “Other Securities”) for public sale under the
Securities Act (other than a registration by the Company (i) on Form S-4 or any
successor form thereto, (ii) on Form S-8 or any successor form thereto,
(iii) pursuant to Section 4.1, (iv) pursuant to an Existing Registration Rights
Agreement, or (v) on a form or in a manner which would not permit registration
of Registrable Securities for sale to the public under the Securities Act), it
will give prompt written notice reasonably in advance of the applicable filing
date (which notice shall specify the intended method or methods of disposition)
to Holders of its intention to do so (such notice, an “Incidental Notice”), and
upon the written request of a Holder delivered to the Company within five
Business Days after the requesting Holder’s receipt of an Incidental Notice
(which request shall specify the number of Registrable Securities intended to be
disposed of by such Holder) the Company will, subject to the terms and
conditions hereof, use its best commercial efforts to effect, in connection with
the registration of the Other Securities, the registration under the Securities
Act of all Registrable Securities which the Company has been so requested to
register by the Holders (a “Piggyback Registration”); provided, however, that:

 

(i)                                     if, at any time after giving an
Incidental Notice and prior to the effective date of the registration statement
filed in connection with such registration, the Company shall determine for any
reason not to register such Other Securities, the Company may, at its election,
give written notice of such determination to Holders within five Business Days
thereof and thereupon the Company shall be relieved of its obligation to
register such Registrable Securities in connection with the registration of such
Other Securities, without prejudice, however, to the rights (to the extent
applicable and subject to the terms and conditions hereof) of Holders to
immediately request that such registration be effected as a registration under
Section 4.1;

 

17

--------------------------------------------------------------------------------


 

(ii)                                  in connection with any Underwritten
Offering, the Company will not be required to effect any registration of
Registrable Securities pursuant to this Section 4.2 if the Company shall have
been advised by the managing underwriter for the offering that, in such firm’s
reasonable opinion, a registration of Registrable Securities and Other
Securities sought to be included in such Piggyback Registration may interfere
with an orderly sale and distribution of the securities being sold in such
offering or would adversely affect the success thereof; provided, however, that
if an offering of some but not all of the Registrable Securities requested to be
registered by the Holders and Other Securities sought to be included in such
registration (other than pursuant to so-called “piggyback” or other incidental
or participation registration rights) would not interfere or have such adverse
effect in the reasonable opinion of such firm, then the Company will include in
such offering: first, the Other Securities to be registered for the Company’s
account, second, the Registrable Securities requested to be registered by the
Holders pursuant to this Section 4.2, as well as all other Third Party
Securities requested to be registered by third party stockholders under Other
Registration Rights Agreements, allocated pro rata among the Registrable
Securities and Third Party Securities based on the number of Registrable
Securities and Third Party Securities proposed to be registered in such
registration by the Holders and such third party stockholders, as applicable
(provided, that the Holders shall have priority over all such third party
stockholders to sell up 20% of the aggregate securities proposed to be sold in
any such offering (the “Piggyback Allotment”)), and third, all Other Securities
requested to be included in such registration; and

 

(iii)                               the Company shall not be required to give
notice of, or effect any registration of Registrable Securities under this
Section 4.2 incidental to, the registration of any of its securities in
connection with mergers, consolidations, acquisitions, exchange offers, dividend
reinvestment plans or stock options or other employee benefit or compensation
plans.

 

(b)                                 In connection with any Underwritten Offering
under this Section 4.2, the Company shall not be required to include the
Registrable Securities of a Holder unless such Holder accepts the terms of the
underwriting as agreed upon between the Company and the lead managing
underwriter(s), which shall be selected by the Company.

 

(c)                                  No registration of Registrable Securities
effected under this Section 4.2 shall relieve the Company of its obligations (if
any) to effect registrations of Registrable Securities pursuant to Section 4.1,
and no registration effected pursuant to this Section 4.2 shall be deemed to
have been effected pursuant to Section 4.1.

 

(d)                                 Notwithstanding anything to the contrary
herein, if the Company conducts any capital raise (whether in the form of debt
or equity) or registers any Other Securities pursuant to an Existing
Registration Rights Agreement and Nantucket is not permitted to participate for
its full Piggyback Allotment of such capital raise or registration (whether due
to a cutback initiated by the underwriter or placement agent or otherwise) or,
in the case of any debt issuance (with or without warrants), at least twenty
percent (20%) of the cash proceeds from such debt issuance are not used to
repurchase Tranche A Shares held by Nantucket at the Minimum Share Price
applicable to the relevant Time Period (a “Cutback Event”), the Company shall,
as promptly as reasonably practicable, cause to be registered a number of shares
of Common Stock owned by Nantucket equal to (i) the number of shares included in
such capital raise or registration (or, in the case of a debt issuance, a number
of shares of Common Stock owned by Nantucket (with such shares being valued at
the arithmetic average of the volume weighted average price for Voting Common
Stock during the ten consecutive trading day period prior to the date Nantucket
notifies the Company of its desire to effect a registration of its shares
pursuant to the terms of this Section 4.2(d)) equal to the aggregate dollar
amount of such debt issuance), multiplied by (ii) Nantucket’s then-current
relative equity beneficial ownership percentage (on an as converted basis,
taking into account the Tranche B Shares) of the Company (or relative proportion
thereof if Nantucket is granted partial participation (i.e., less than the full
Piggyback Allotment) or receives less than twenty percent (20%) of the cash
proceeds from such debt issuance); provided, however, that (u) Nantucket’s
subsequent sale of such shares shall be subject to the Floor Price during the
Restricted Period; (v) no

 

18

--------------------------------------------------------------------------------


 

shares shall be registered pursuant to this Section 4.2(d) unless such shares
constitute Registrable Securities; (w) the Company’s obligation to register
shares pursuant to this Section 4.2(d) shall only be applicable with respect to
shares, if any, owed by Nantucket that are not covered by an effective resale
registration statement with the SEC; (x) for the avoidance of doubt, the
provisions of Section 4.3(a) shall be applicable with respect to any
registration pursuant to this Section 4.2(d); (y) for the avoidance of doubt,
any registration of securities effected pursuant to this Section 4.2(b) shall
not constitute a Demand Registration for purposes of Section 4.1(b); and (z) any
capital raise effected by the Company or Target prior to or at the Closing shall
be taken into account for purposes of this Section 4.2(d) solely to the extent
such capital raise is not reflected in the Pro Forma Cap Table (as defined in
the Settlement Agreement).

 

Section 4.3.                                 Holdbacks; Other Restrictions and
Acknowledgements.

 

(a)                                 In connection with any Underwritten
Offering, if requested by the managing underwriter, each Holder agrees to enter
into customary agreements restricting the public sale or distribution of equity
securities of the Company (including sales pursuant to Rule 144 under the
Securities Act) during the period commencing on the launch of such offering but
no earlier than ten days prior to the “pricing” of such Underwritten Offering
and continuing for not more than 90 days after the date of the “final”
prospectus (or “final” prospectus supplement if the Underwritten Offering is
made pursuant to a shelf registration statement), pursuant to which such
Underwritten Offering shall be made, or such lesser period as is required by the
lead managing underwriter(s).

 

(b)                                 If any Demand Registration or Shelf Takedown
involves an Underwritten Offering, the Company, if requested by the managing
underwriter, will not effect any public sale or distribution of any common
equity (or securities convertible into or exchangeable or exercisable for common
equity) (other than (i) a registration statement on Form S-4, Form S-8 or any
successor forms thereto or any other form for the registration of securities
issued or to be issued in connection with a merger, acquisition or employee
benefit plan, and (ii) pursuant to an Existing Registration Rights Agreement)
for its own account within 30 days after the effective date of such registration
except as may otherwise be agreed between the Company and the lead managing
underwriter(s) of such Underwritten Offering.

 

(c)                                  Neither the Company nor any of its
subsidiaries has entered, nor shall the Company or any of its subsidiaries, on
or after the date of this Agreement until the date on which the obligations
under this Article IV terminate pursuant to Section 4.11, enter, into any
agreement that would have the effect of impairing the rights granted to the
Holders in this Agreement or otherwise conflicts with the provisions hereof.

 

Section 4.4.                                 Registration Procedures.

 

(a)                                 If and whenever the Company is required by
the provisions of this Agreement to use best commercial efforts to effect or
cause a registration as provided in this Agreement and at such times as
customarily occur in registered offerings or shelf takedowns, as applicable, the
Company shall as expeditiously as reasonably practicable:

 

(i)                                     use best commercial efforts to
(a) prepare and file with the SEC, a registration statement within the time
periods specified herein which registration statement shall be available for the
sale or exchange of the Registrable Securities in accordance with the intended
method or methods of distribution and comply as to form in all material respects
with the requirements of the applicable form and include or incorporate by
reference all financial statements required by the SEC to be filed therewith;
(b) cause such registration statement to become effective as promptly as
practicable and to remain effective under the Securities Act in accordance with
the terms and conditions of this

 

19

--------------------------------------------------------------------------------


 

Agreement; provided, however, that the Company may discontinue any registration
of its securities which are not Registrable Securities at any time prior to the
effective date of the registration statement relating thereto; (c) prevent the
occurrence of any event that would cause a registration statement be not
effective and usable for resale of the Registrable Securities registered
pursuant thereto (during the period that such registration statement is required
to be effective pursuant to this Agreement); and (d) cause each registration
statement and the related prospectus and any amendment or supplement thereto, as
of the effective date of such registration statement, amendment or supplement to
comply in all material respects with any requirements of the Securities Act, the
Exchange Act and the rules and regulations of the SEC and not to contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;

 

(ii)                                  (a) prepare and file with the SEC such
amendments, post-effective amendments and supplements to such registration
statement and the prospectus used in connection therewith as may be necessary to
keep such registration statement effective for such period of time required by
Section 4.4(a)(i), as such period may be extended pursuant to Section 4.6, and
as may be necessary for such registration statement to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement, (b) respond to any comments
received from the SEC with respect to each registration statement. prospectus or
any amendment thereto, and (c) provide Holders true and complete copies of all
correspondence from and to the SEC relating to such registration statement.
prospectus or any amendment thereto other than any comments that the Company
determines in good faith would result in the disclosure to such Holders of
material and non-public information concerning the Company that is not already
in the possession of such Holder;

 

(iii)                               if requested by the lead managing
underwriter(s), if any, or the Holders of a majority of the then outstanding
Registrable Securities being sold in connection with an Underwritten Offering,
include in a prospectus supplement or post-effective amendment such information
as the lead managing underwriter(s), if any, and such Holders may reasonably
request in order to permit the intended method of distribution of such
securities and make all required filings of such prospectus supplement or such
post-effective amendment within the time period specified in this Agreement;
provided, however, that the Company shall not be required to take any actions
under this Section 4.4(a)(iii) that are not, in the opinion of counsel for the
Company, in compliance with applicable Law;

 

(iv)                              within a reasonable time prior to the filing
of any registration statement, any prospectus, any amendment to a registration
statement, amendment or supplement to a prospectus or any Free Writing
Prospectus, provide copies of such documents to the Holders of the Registrable
Securities being sold and to the underwriter or underwriters of an Underwritten
Offering, if applicable, and to underwriter’s counsel; provided, that before
filing such registration statement or any amendments thereto, the Company will
furnish to the Holders which are including Registrable Securities in such
registration (“Selling Stockholders”), their counsel and the lead managing
underwriter(s), if any, copies of all such documents proposed to be filed, which
documents will be subject to the review and reasonable comment of such counsel,
and other documents reasonably requested by such counsel, including any comment
letter from the SEC.  The Company shall not file any such registration statement
or prospectus or any amendments or supplements thereto with respect to a Demand
Registration to which the Holders of a majority of Registrable Securities
reasonably object;

 

(v)                                 comply in all material respects with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement during the period during which
any such registration statement is required to be effective;

 

20

--------------------------------------------------------------------------------

 

(vi)                              furnish to Holders and any underwriter of
Registrable Securities, (a) such number of copies (including manually executed
and conformed copies) of such registration statement and of each amendment
thereof and supplement thereto (including all annexes, appendices, schedules and
exhibits), (b) such number of copies of the prospectus, used in connection with
such registration statement (including each preliminary prospectus and any
summary prospectus) and each free writing prospectus (as defined in Rule 405 of
the Securities Act) (a “Free Writing Prospectus”) utilized in connection
therewith and any other prospectus filed under Rule 424 under the Securities
Act, and (c) such number of copies of other documents, in each case as Holders
or such underwriter may reasonably request in order to facilitate the public
sale or other disposition of the Registrable Securities;

 

(vii)                           use best commercial efforts to register or
qualify or reasonably cooperate with the Holders selling Registrable Securities
pursuant to such registration statement, the underwriters, if any, and their
respective counsel in connection with the registration or qualification (or
exemption form such registration or qualification) of all Registrable Securities
covered by such registration statement under the securities or “blue sky” laws
of states of the United States as Holders or any underwriter shall reasonably
request, and to keep each such registration or qualification (or exemption
therefrom) effective during the period such registration statement is required
to be kept effective hereunder and take any other action which may be reasonably
necessary to enable such Holders and underwriters to consummate the disposition
in such jurisdictions of the Registrable Securities owned by such Holders;
provided, however, that the Company shall not be required to (a) qualify
generally to do business as a foreign corporation or as a dealer in securities
in any jurisdiction wherein it would not but for the requirements of this clause
(vii) be qualified or subject, or (b) subject itself to taxation or consent to
general service of process (other than service of process in connection with
such registration or qualification or any sale of Registrable Securities in
connection therewith) in any such jurisdiction;

 

(viii)                        reasonably cooperate with Holders and the sole
underwriter or managing underwriter of an Underwritten Offering of shares, if
any, to facilitate the timely preparation and delivery of certificates
representing the shares to be sold and not bearing any restrictive legends
unless required by applicable Law; and enable such shares to be in such
denominations (consistent with the provisions of the governing documents
thereof) and registered in such names as the Holders or the sole underwriter or
managing underwriter of an Underwritten Offering of shares, if any, may
reasonably request consistent with this Agreement;

 

(ix)                              use best commercial efforts to cause the
Registrable Securities covered by such registration statement to be registered
with, or approved by, such other United States public, governmental or
regulatory authorities, if any, as required to enable the Holders thereof to
consummate the disposition of such Registrable Securities;

 

(x)                                 use best commercial efforts to list and
maintain the listing of the securities covered by such registration statement on
the NASDAQ, if the listing of such Registrable Securities are then permitted
under the applicable rules of such exchange;

 

(xi)                              notify Holders as promptly as practicable and,
if requested by Holders, confirm such notification in writing, (a) when a
prospectus or any prospectus supplement has been filed with the SEC, and, with
respect to a registration statement or any post-effective amendment thereto,
when the same has been declared effective by the SEC, (b) of the issuance by the
SEC of any stop order suspending the effectiveness of the registration statement
or the initiation of any proceedings by the SEC for that purpose, (c) of the
receipt by the Company of any notification with respect to the suspension of the
qualification of any of the Registrable Securities for sale in any jurisdiction
or the initiation or threatening of any proceeding for such purpose, (d) of the
occurrence of any event which requires the making of any changes to a
registration statement or related prospectus so that such documents will not

 

21

--------------------------------------------------------------------------------


 

contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading (and
the Company shall promptly prepare and furnish to Holders a reasonable number of
copies of a supplemented or amended prospectus such that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus
shall not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they are made, not
misleading), (e) any request by the SEC or any other U.S. or state governmental
authority for amendments or supplements to the registration statement or the
prospectus or for additional information, and (f) of the Company’s determination
that the filing of a post-effective amendment to the registration statement
shall be necessary or appropriate;

 

(xii)                           (a) provide and cause to be maintained a
transfer agent and registrar for all Registrable Securities covered by such
registration statement from and after a date not later than the effective date
of such registration statement and provide and enter into any reasonable
agreements with a custodian for the Registrable Securities and, (b) no later
than the effective date of the applicable Registration Statement, provide a
CUSIP number for all Registrable Securities;

 

(xiii)                        enter into such agreements (including, in the case
of an Underwritten Offering, underwriting agreements in customary form, scope
and substance as is customary in Underwritten Offerings) and use best commercial
efforts to take such other appropriate actions as are reasonably requested by
the Holders of Registrable Securities being sold in connection therewith
(including those reasonably requested by the managing underwriters, if any) as
are customary and reasonably necessary to expedite or facilitate the disposition
of such Registrable Securities, and in that regard, in an Underwritten Offering
(i) make such representations and warranties to the Holders of such Registrable
Securities and the underwriters, if any, with respect to the business of the
Company and its subsidiaries, and the registration statement, prospectus and
documents, if any, incorporated or deemed to be incorporated by reference
therein, in each case, in form, substance and scope as are customarily made by
issuers in Underwritten Offerings, and, if true, confirm the same if and when
requested, (ii) deliver such documents and certificates as reasonably requested
by the Holders of a majority of the Registrable Securities being sold, their
counsel and the lead managing underwriters(s), if any, to evidence the continued
validity of the representations and warranties made pursuant to sub-clause
(i) above and to evidence compliance with any customary conditions contained in
the underwriting agreement entered into by the Company, (iii) use best
commercial efforts to cause its independent accountants to deliver to the
Company (and to the Holders of Registrable Securities being sold in any
registration) an accountants’ comfort letter (or, in the case of any such Person
which does not satisfy the conditions for receipt of a “comfort” letter
specified in Statement on Auditing Standards No. 72, an “agreed upon procedures”
letter) substantially similar to that in scope delivered in an underwritten
public offering and covering audited and interim financial statements included
in the registration statement and (iv) use best commercial efforts to furnish to
the Holders of Registrable Securities being included in any such registration an
opinion of counsel in substance and scope to that customarily delivered to
underwriters in public offerings, addressed to the underwriters which opinion
shall be reasonably satisfactory to such underwriters and its counsel; the above
shall be done at each closing under such underwriting or similar agreement, or
as and to the extent required thereunder;

 

(xiv)                       in connection with any Underwritten Offering, to the
extent the managing underwriter(s) of such offering shall request, have
appropriate officers of the Company prepare and make presentations as part of a
customary “road show”, which may be videotaped or otherwise electronically
delivered, and other information meetings reasonably organized by the
underwriters, in each case upon reasonable advance notice and at mutually agreed
times and otherwise use its best commercial efforts to cooperate as reasonably
requested by the Holders and the underwriters in the offering, marketing or
selling of the Registrable Securities, provided, however, that the Company shall
only be required to participate in any “road show” once in any 270-day period;

 

22

--------------------------------------------------------------------------------


 

(xv)                          cooperate with each seller of Registrable
Securities and each underwriter or agent participating in the disposition of
such Registrable Securities and their respective counsel in connection with any
filings required to be made with FINRA; and

 

(xvi)                       use best commercial efforts to obtain the withdrawal
of any order suspending the effectiveness of such registration statement, or the
lifting of any suspension of the qualification (or exemption from qualification)
of any of the Registrable Securities for sale in any jurisdiction at the
earliest reasonable practicable date, except that, subject to the requirements
of Section 4.4(a)(vii), the Company shall not for any such purpose be required
to (A) qualify generally to do business as a foreign corporation in any
jurisdiction wherein it would not but for the requirements of this clause
(xvi) be obligated to be so qualified, (B) subject itself to taxation in any
such jurisdiction or (C) file a general consent to service of process (other
than service of process in connection with such registration or qualification or
any sale of Registrable Securities in connection therewith) in any such
jurisdiction.

 

(b)                                 The Company may require each Holder of
Registrable Securities being sold in a registration hereunder and each
underwriter, if any, to furnish to the Company in writing such information
regarding such Holder or underwriter and the distribution of such Registrable
Securities as the Company may from time to time reasonably request to complete
or amend the information required by such registration statement.

 

(c)                                  Upon the receipt of any notice from the
Company of the occurrence of any event of the kind described in clause (b), (c),
(d), (e) and (f) of Section 4.4(a)(xi), Holders shall forthwith discontinue any
offer and disposition of Registrable Securities pursuant to the registration
statement and prospectus covering such Registrable Securities until all Holders
shall have received copies of a supplemented or amended prospectus which is no
longer defective, or until it is advised in writing by the Company that the use
of the applicable prospectus may be resumed, and, if so directed by the Company,
shall deliver to the Company, at the Company’s expense, all copies (other than
permanent file copies) of the defective prospectus covering such Registrable
Securities which are then in the Holders’ possession. If the Company shall
provide any notice of the type referred to in the preceding sentence, the period
during which the registration statements are required to be effective as set
forth under Section 4.4(a)(i) shall be extended by the number of days the Holder
is required to discontinue disposition of such securities.

 

(d)                                 Notwithstanding the registration obligations
set forth in this Article IV, if the SEC informs the Company that all of the
Registrable Securities cannot, as a result of the application of Rule 415, be
registered for resale as a secondary offering on a single registration
statement, the Company agrees to promptly inform the Holders and use its best
commercial efforts to file amendments to such registration statement covering
the maximum number of Registrable Securities permitted to be registered by the
SEC, on Form S-3 or such other form available to register for resale the
Registrable Securities as a secondary offering; provided, however, that prior to
filing such amendment, the Company shall be obligated to use diligent efforts to
advocate with the SEC for the registration of all of the Registrable Securities
in accordance with the SEC Guidance, including without limitation, Compliance
and Disclosure Interpretation 612.09; provided, further, that the Company will
use its best commercial efforts to file with the SEC, as promptly as allowed by
SEC or SEC Guidance provided to the Company or to registrants of securities in
general, one or more registration statements on Form S-3 or such other form
available to register for resale those Registrable Securities that were not
registered for resale previously due to the application of this Section 4.4(d).

 

23

--------------------------------------------------------------------------------


 

Section 4.5.                                 Underwriting.

 

(a)                                 If requested by the underwriters for any
Underwritten Offering of Registrable Securities pursuant to a registration
hereunder, the Company will enter into and perform its obligations under an
underwriting agreement with the underwriters for such offering, such agreement
to contain such representations and warranties by the Company and such other
terms and provisions as are customarily contained in underwriting agreements
with respect to secondary distributions, including customary provisions relating
to indemnities and contribution and the provision of opinions of counsel and
accountants’ letters.

 

(b)                                 If any registration pursuant to Section 4.2
shall involve, in whole or in part, an Underwritten Offering, the Company may
require Registrable Securities requested to be registered pursuant to
Section 4.2 to be included in such underwriting on the same terms and conditions
as shall be applicable to the securities being sold through underwriters under
such registration.  In such case, Holders, if requesting registration, shall be
a party to any such underwriting agreement.  Such agreement shall contain such
representations and warranties by the Holders requesting registration and such
other terms and provisions as are customarily contained in underwriting
agreements with respect to secondary distributions, including provisions
relating to indemnities and contribution.

 

(c)                                  In any offering of Registrable Securities
pursuant to a registration hereunder, if requested by the managing underwriter,
Holders shall also enter into such additional or other agreements as may be
customary in such transactions, which agreements may contain, among other
provisions, such representations and warranties as the Company or the
underwriters of such offering may reasonably request (including those concerning
Holders, their Registrable Securities, Holders’ intended plan of distribution
and any other information supplied by it to the Company for use in such
registration statement), and customary provisions relating to indemnities and
contribution.

 

Section 4.6.                                 Information Blackout; Suspension Of
Sales.

 

(a)                                 Upon written notice from the Company to
Holders that the Company has determined in good faith that (i) the sale of
Registrable Securities pursuant to a registration statement would require
disclosure of non-public material information that would materially and
adversely interfere with any pending material financing or business transaction
involving the Company or (ii) a registration statement contains or may contain
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading (an
“Information Blackout”), the Company may postpone the filing or initial
effectiveness of any registration statement required hereunder and, if such
registration statement has become effective, the Company shall not be required
to maintain the effectiveness of such registration statement and Holders shall
suspend sales of Registrable Securities pursuant to such registration statement,
in each case, until deemed advisable in the good faith judgment of the Company,
and for a period of no longer than 90 days after the Company makes such good
faith determination (such period, a “Blackout Period”); provided, the Company
shall not have the right to initiate a Blackout Period more than two times in
any 365-day period.  In the event of an Information Blackout under clause (i) of
the definition thereof, the Company shall deliver to the Holders requesting
registration a certificate signed by either the chief executive officer or the
chief financial officer of the Company certifying that, in the good faith
judgment of the board of directors of the Company, the conditions described in
clause (i) of the definition of Information Blackout are met.  Such certificate
shall contain an approximation of the anticipated delay.

 

(b)                                 Any delivery by the Company of notice of an
Information Blackout during the 45 days immediately following effectiveness of
any registration statement effected pursuant to Section 4.1(a) shall give the
Holders the right, by written notice to the Company within 20 Business Days
after the end of such Blackout Period, to cancel such registration.

 

24

--------------------------------------------------------------------------------


 

(c)                                  If one or more Information Blackouts should
occur, then the termination of the rights and obligations of the Parties
pursuant to Section 4.11 shall be extended by an aggregate number of days equal
to the total number of days in the Blackout Period(s).

 

Section 4.7.                                 Rule 144.  With a view to making
available to the Holders of Registrable Securities the benefits of Rule 144
under the Securities Act, the Company shall use best commercial efforts to
(a) timely file the reports required to be filed by it under the Exchange Act or
the Securities Act and the rules adopted by the SEC thereunder (including the
reports under Sections 13 and 15(d) of the Exchange Act referred to in
subparagraph (c)(1) of Rule 144), and (b) take such further action as any Holder
may reasonably request and make available information necessary to comply with
Rule 144, all to the extent required from time to time to enable the Holders to
sell Registrable Securities without registration under the Securities Act within
the limitations of the exemption provided by Rule 144.  Upon the written request
of Holders, the Company will promptly deliver a written statement as to whether
it has complied with the filing requirements under Rule 144(c)(1) or any
successor thereto and will cooperate in all reasonable respects with the Holders
(including facilitating the delivery of customary opinions of counsel) to remove
any restrictive legends contained on any certificates (other than those required
by applicable Law) so as to facilitate a sale by the Holders of such shares
under Rule 144.

 

Section 4.8.                                 Preparation; Reasonable
Investigation; Information.

 

(a)                                 In connection with the preparation and
filing of each registration statement registering Registrable Securities under
the Securities Act, (i) the Company will give the Holders and underwriters, if
any, and their respective counsel and accountants, drafts of such registration
statement for their review and comment prior to filing, (ii) during normal
business hours and subject to such reasonable limitations as the Company may
impose to prevent disruption of its business, the Company will provide the
underwriters, its counsel and accountants, as well as counsel and accountants to
Holders (the “Inspectors”), reasonable and customary access to the Company’s
books and records, including, if reasonably requested, all relevant financial
and other records, pertinent corporate documents and properties of the Company
(collectively, the “Records”) and cause appropriate officers, managers and
employees of the Company to supply all information reasonably requested by any
such Inspector as shall be necessary, in the reasonable opinion of such
underwriters, its counsel and Holder’s counsel, to conduct a reasonable
investigation within the meaning of the Securities Act; provided, however, the
Company shall not be required to provide any information if (A) the Company
believes, after consultation with counsel for the Company, that to do so would
cause the Company to forfeit any attorney-client privilege that was applicable
to such information or (B) either (1) the Company has requested and been granted
from the SEC confidential treatment of such information contained in any filing
with the SEC or documents provided supplementally or otherwise or (2) the
Company reasonably determines in good faith that such Records are confidential
and so notifies the Inspectors in writing; unless prior to furnishing any such
information with respect to clause (1) or (2) such Holder requesting such
information enters into, and causes each of its Inspectors to enter into, a
confidentiality agreement on terms and conditions reasonably acceptable to the
Company; provided, further, that each Holder agrees that it will, upon learning
that disclosure of such Records is sought in a court of competent jurisdiction
or by another governmental authority, give notice to the Company and allow the
Company, at its expense, to undertake appropriate action seeking to prevent
disclosure of the Records deemed confidential, and (iii) without limiting the
generality of Section 4.8(b), as a condition precedent to including any
Registrable Securities in any such registration, the Company may require each
Holder and each underwriter, if any, to furnish the Company in writing such
information regarding such Holder or underwriter and the distribution of such
Registrable Securities as the Company may from time to time reasonably request
in writing or as shall be required by applicable Law or the SEC in connection
with any registration.

 

25

--------------------------------------------------------------------------------


 

(b)                                 Not less than five Business Days before the
expected filing date of each registration statement pursuant to this Agreement,
the Company shall notify each Holder of Registrable Securities who has timely
provided the requisite notice hereunder entitling such Holder to register
Registrable Securities in such registration statement of the information,
documents and instruments from such Holder that the Company or any underwriter
reasonably requests in connection with such registration statement, including a
questionnaire, custody agreement, power of attorney, lock-up letter and
underwriting agreement (the “Requested Information”).  If the Company has not
received, on or before the second Business Day before the expected filing date,
the Requested Information from such Holder, the Company may file the
registration statement without including Registrable Securities of such Holder. 
The failure to so include in any registration statement the Registrable
Securities of a Holder of Registrable Securities (with regard to that
registration statement) shall not result in any liability on the part of the
Company to such Holder.

 

Section 4.9.                                 Indemnification and Contribution.

 

(a)                                 In the case of each offering of Registrable
Securities made pursuant to this Agreement, the Company shall, to the extent
permitted by applicable Law, indemnify and hold harmless each Holder and its
Affiliates and their respective officers, directors, members and shareholders,
each Person, if any, who controls (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act) such Holder or such other
indemnified Person and the officers, directors, members and shareholders of each
such controlling Person (collectively, “Holders Indemnitees”), from and against
any and all claims, liabilities, losses, damages, judgments, fines, penalties,
charges, amounts paid in settlement, expenses of investigation and reasonable
and documented attorneys’ fees and expenses (“Losses”), as incurred, arising
out, caused by, resulting from or based upon any untrue statement or alleged
untrue statement of a material fact contained in the registration statement (or
in any preliminary prospectus, Free Writing Prospectus or final prospectus
included therein) relating to the offering and sale of such Registrable
Securities, or any amendment thereof or supplement thereto, or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein (in the case of a prospectus only,
in light of the circumstances under which they were made) not misleading;
provided, that the Company shall not be liable to any Holders Indemnitee in any
such case to the extent that any Losses arises out of, or is based upon, any
information furnished to the Company in writing by or on behalf of Holders
specifically for use in the preparation of the registration statement (or in any
preliminary or final prospectus included therein), or any amendment thereof or
supplement thereto or due to such furnished information having an omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading.

 

(b)                                 In the case of each offering of Registrable
Securities made pursuant to this Agreement in which a Holder is participating,
Holders shall, jointly and severally, indemnify and hold harmless the Company
and its Affiliates and their respective officers, directors, members and
shareholders and each Person, if any, who controls (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act) the Company
and such other indemnified Persons and the officers, directors, members and
shareholders of each such controlling Person (collectively, the “Company
Indemnitees”), from and against any and all Losses arising out of or based upon,
any information contained in the registration statement (or in any preliminary
prospectus, Free Writing Prospectus or final prospectus included therein)
relating to the offering and sale of such Registrable Securities or any
amendment thereof or supplement thereto, or any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the

 

26

--------------------------------------------------------------------------------


 

case of a prospectus only, in light of the circumstances under which they were
made) not misleading, but in each case only to the extent that such untrue
statement is contained in, or such fact is omitted from, information furnished
in writing to the Company by or on behalf of Holders specifically for use in the
preparation of such registration statement (or in any preliminary or final
prospectus included therein).  The aggregate liability of the Holders under this
Section 4.9(b) shall not exceed the total net proceeds received by all such
Holders from such offering giving rise to such liability.

 

(c)                                  In case any proceeding (including any
governmental investigation) shall be instituted involving any Person in respect
of which indemnity may be sought pursuant to this Section 4.9, such Person (the
“indemnified party”) shall promptly notify the Person against whom such
indemnity may be sought (the “indemnifying party”) in writing; provided, that
the failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations provided for in
Section 4.9(a) or (b), except to the extent that the indemnifying party is
actually prejudiced by such failure to give notice.  In case any such proceeding
shall be brought against any indemnified party and it shall notify the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that it shall wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel of its choosing and shall pay as incurred the reasonable
fees and disbursements of such counsel related to such proceeding.  In any such
proceeding, any indemnified party shall have the right to retain its own counsel
at its own expense.  Notwithstanding the foregoing, the indemnifying party shall
pay as incurred the fees and expenses of one specified counsel retained by the
indemnified party in the event (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel, in the written opinion of such counsel, would be
inappropriate due to actual or potential differing interests between them.  It
is understood that the indemnifying party shall not, in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
reasonable fees and expenses of more than one separate firm for all such
indemnified parties.  The indemnifying party shall not be liable for any
settlement of any proceeding effected without its written consent but if there
be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party from and against any loss or liability by reason
of such judgment.  No indemnifying party will consent to entry of any judgment
or enter into any settlement which (A) does not include as an unconditional term
the giving by the claimant or plaintiff, to the indemnified party, of a release
from all liability in respect of such claim or litigation or (B) involves the
imposition of equitable remedies or the imposition of any non-financial
obligations on the indemnified party.

 

(d)                                 If the indemnification provided for in this
Section 4.9 is held by a court of competent jurisdiction to be unavailable in
respect of any Losses (or actions or proceedings in respect thereof) referred to
herein, then each indemnifying party, in lieu of indemnifying such indemnified
party hereunder, shall contribute to the amount paid or payable by the
indemnified party as a result of such Losses (or actions or proceedings in
respect thereof) in proportion as is appropriate to reflect the relative fault
of all parties in connection with the statements or omissions which resulted in
such Losses (or actions or proceedings in respect thereof), as well as any other
relevant equitable considerations.  The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

 

27

--------------------------------------------------------------------------------


 

The Parties agree that it would not be just and equitable if contributions
pursuant to this Section 4.9(d) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to above in this Section 4.9(d).  The amount paid or
payable by an indemnified party as a result of the Losses (or actions or
proceedings in respect thereof) referred to above shall be deemed to include any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim. 
Notwithstanding the provisions of this Section 4.9(d), no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation and no indemnifying party shall be
required to contribute any amount in excess of the amount by which the total
price at which the securities were offered to the public by the indemnifying
party exceeds the amount of any damages which the indemnifying party has
otherwise been required to pay by reason of an untrue statement or omission.

 

(e)                                  The indemnity provided for hereunder shall
not inure to the benefit of any indemnified party to the extent that such
indemnified party failed to comply with the applicable prospectus delivery
requirements of the Securities Act as then applicable to the Person asserting
the Loss for which indemnity is sought.  The indemnification provided for under
this Agreement shall survive the transfer of the Registrable Securities (but
shall not inure to the benefit of any transferee, other than a Holder) and the
termination of this Agreement.

 

Section 4.10.                          Expenses.  In connection with any
registration under this Agreement, the Company shall pay all Registration
Expenses, regardless of whether the registration becomes effective.  Holders
shall be responsible for all other expenses incurred in connection with such
registration, including any underwriting discounts, selling commissions,
brokerage fees and stock transfer taxes attributable to the sale of Registrable
Securities by the Holders, or the fees and expenses of counsel (other than any
such fees and expenses that are included in Registration Expenses) and any other
advisors engaged by the Holders.

 

Section 4.11.                          Termination of Registration Rights. 
After the Closing Date, the rights and obligations of the Parties set forth in
(a) this Article IV shall automatically terminate on the earlier to occur of
(i) the date that the Holders cease to hold any Registrable Securities and
(ii) a Rights Termination Transaction, and (b) Section 4.2 shall automatically
terminate once the aggregate Net Proceeds from all sales of the Tranche A Shares
during the applicable Time Period (whether or not identified or arranged by the
Company) exceeds the Hurdle for the applicable Time Period; provided, however,
that the provisions set forth in Section 4.9 shall survive any such termination.

 

ARTICLE V
MISCELLANEOUS 

 

Section 5.1.                                 Merger or Consolidation.  In the
event the Company engages in a merger, restructuring, reorganization or
consolidation in which the shares of Common Stock are converted into securities
of another entity, appropriate arrangements will be made so that the rights
provided under this Agreement continue to be provided to Holders by such
successor entity, except in the event of a Rights Termination Transaction.

 

Section 5.2.                                 Expenses.  Each of the Parties
shall bear its own expenses with respect to the transactions contemplated by
this Agreement, the Settlement Agreement and the Merger Agreement; provided,
that the Parties agree that the Company shall pay all reasonable expenses of
Nantucket (including the reasonable fees, disbursements and expenses payable to
consultants, accountants and counsel) incurred in connection with such
transactions not to exceed $250,000 in the aggregate, which such expenses may be
paid, at the Company’s option, either in cash or the issuance of additional
shares of Voting Common Stock (with each share valued at $0.925 per share) equal
to the dollar amount of such expenses (which such shares shall be deemed Tranche
C Shares for purposes of this Agreement); provided, further, that, if the
arithmetic average of the volume weighted average price for Voting

 

28

--------------------------------------------------------------------------------


 

Common Stock during the ten consecutive trading day period prior to the Rights
Effective Date (the “Expense Calculation VWAP”) is lower than $0.925 per share,
then an amount equal to (a) $250,000, minus (b) the product of (i) the Expense
Calculation VWAP multiplied by (ii) the number of additional shares so issued
pursuant the immediately preceding proviso, shall be deemed added to the Base
Period 1 Amount (with proportionate increases also being added to the Base
Period 2 Amount, the Base Period 3 Amount, the Base Period 4 Amount and the Base
Period 5 Amount).

 

Section 5.3.                                 Notices.  All notices, requests,
demands, claims and other communications under this Agreement shall be in
writing and shall be deemed duly given (a) when delivered personally to the
recipient, (b) one Business Day after being sent to the recipient by overnight
delivery via a reputable courier service (charges prepaid), (c) when sent if
sent to the recipient by facsimile transmission (provided that the sender
receives confirmation of receipt), (d) four Business Days after being mailed to
the recipient by certified or registered mail, return receipt requested and
postage prepaid and (e) when sent if sent by email (but only if such notice,
request, demand, claim or other communication is also concurrently provided or
sent using one of the methods specified in clauses (a) through (d) above), and,
in each case, addressed to the intended recipient as set forth below:

 

 

if to Holders, to:

 

 

 

Nantucket Investments Limited

 

Regency Court

 

Glategny Esplanade

 

St. Peter Port

 

Guernsey GY1 1WW

 

Attention: Mark Woodall

 

Telephone: +44 1481 723450

 

Facsimile: +44 1481 716868

 

 

 

with a copy to:

 

 

 

Klee, Tuchin, Bogdanoff & Stern LLP

 

1999 Avenue of the Stars

 

39th Floor

 

Los Angeles, CA 90067

 

Attention: Lee Bogdanoff / Justin Yi

 

Telephone: (310) 407-4000

 

Facsimile: (310) 407-9090

 

 

 

if to the Company, to:

 

 

 

Jaguar Animal Health, Inc.

 

201 Mission Street, Suite 2375

 

San Francisco, CA 94105

 

Attention: Lisa A. Conte, President and CEO

 

Telephone: (415) 371-8300

 

Facsimile: (415) 371-8311

 

 

 

with a copy to:

 

 

 

Reed Smith LLP

 

101 Second Street, Suite 1800

 

San Francisco, CA 94105

 

Attention: Donald Reinke

 

Telephone: (415) 659-5989

 

Facsimile: (415) 391-8269

 

29

--------------------------------------------------------------------------------

 

Section 5.4.                                 Entire Agreement; Third Party
Beneficiaries; Amendment; Waiver.  This Agreement (together with the several
agreements and other documents and instruments referred to herein (including the
Merger Agreement and the Settlement Agreement)) (a) constitutes the entire
agreement and supersedes all prior agreements and understandings, both written
and oral, among the Parties with respect to the subject matter hereof and
(b) other than as provided in Section 4.9, is not intended to confer any rights,
benefits, remedies, obligations or liabilities upon any Person other than the
Parties and their respective successors and assigns.  This Agreement may not be
amended, modified or supplemented, except by an instrument in writing signed on
behalf of each of the Parties.  Any agreement on the part of a Party to any
waiver of any obligation of the other Parties shall be valid only if set forth
in an instrument in writing signed on behalf of such waiving Party.  The failure
of any Party to assert any of its rights under this Agreement or otherwise shall
not constitute a waiver of such rights, nor shall any single or partial exercise
by any Party of any of its rights under this Agreement preclude any other or
further exercise of such rights or any other rights under this Agreement.  The
Parties hereto are sophisticated and have been represented by attorneys
throughout the transactions contemplated hereby who have carefully negotiated
the provisions hereof.  As a consequence, the Parties do not intend that the
presumptions of laws or rules relating to the interpretation of contracts
against the drafter of any particular clause should be applied to this Agreement
or any agreement or instrument executed in connection herewith, and therefore
waive their effects.

 

Section 5.5.                                 Severability.  If any term,
provision, covenant or restriction of this Agreement is held by a court of
competent jurisdiction or other authority to be invalid, void, unenforceable or
against its regulatory policy, the remainder of the terms, provisions, covenants
and restrictions of this Agreement shall remain in full force and effect and
shall in no way be affected, impaired or invalidated, so long as the economic
and legal substance of the transactions contemplated hereby, taken as a whole,
are not affected in a manner materially adverse to any Party.  Upon any such
determination, the Parties shall negotiate in good faith in an effort to agree
upon a suitable and equitable substitute provision to effect the original intent
of the parties as closely as possible and to the end that the transactions
contemplated hereby shall be fulfilled to the maximum extent possible.

 

Section 5.6.                                 Applicable Law.  This Agreement
shall be governed and construed in accordance with the Laws of the State of
Delaware without giving effect to the principles of conflicts of law thereof or
of any other jurisdiction.

 

Section 5.7.                                 Enforcement; Exclusive
Jurisdiction.  The Parties agree that irreparable damage would occur and that
the Parties would not have any adequate remedy at law in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that the
Parties shall be entitled to an injunction or injunctions to prevent breaches or
threatened breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement in the state courts of the State of New York or, if
under applicable Law exclusive jurisdiction over such matter is vested in the
federal courts, any federal court located in the State of New York without proof
of actual damages or otherwise, this being in addition to any other remedy to
which they are entitled at law or in equity.  Each Party agrees not to oppose
the granting of such relief in the event a court determines that such a breach
has occurred, and to waive any requirement for the securing or posting of any
bond in connection with such remedy. In addition, each of the Parties hereto
(a) consents to submit itself, and hereby submits itself, to the personal
jurisdiction of the state courts of the State of New York and any federal court
located in the State of New York, in the event any dispute arises out of this
Agreement, (b) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court, and
agrees not to plead or claim any objection to the laying of venue in any such
court or that any judicial proceeding in any such court has been brought in an
inconvenient forum, (c) agrees that it will not bring any action relating to
this Agreement in any court other than the state courts of the State of New York
or, if under applicable Law exclusive jurisdiction is vested in the federal
courts, any federal court located in the State of New York and (d) consents to
service of process being made through the notice procedures set forth in
Section 5.3.

 

30

--------------------------------------------------------------------------------


 

Section 5.8.                                 WAIVER OF JURY TRIAL.  EACH OF THE
PARTIES HERETO HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY IRREVOCABLY
WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT
OF OR RELATED TO THIS AGREEMENT.

 

Section 5.9.                                 Counterparts.  This Agreement may
be executed in two or more counterparts, all of which shall be considered one
and the same agreement and shall become effective when two or more counterparts
have been signed by each of the Parties and delivered to the other Parties
(including by facsimile or via portable document format (.pdf)), it being
understood that all Parties need not sign the same counterpart.

 

Section 5.10.                          Successors And Assigns.  Neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by any Party (whether by operation of law or otherwise) without the
prior written consent of the other Party, and any such assignment without such
consent shall be null and void; provided, however, that Nantucket may assign its
rights and obligations under this Agreement in whole or in part to any Permitted
Transferee.  Subject to the foregoing, this Agreement will inure to the benefit
of and be binding on the Parties and their respective successors and permitted
assigns.

 

Section 5.11.                          Effective Date.  This Agreement shall be
effective as of the Closing Date, and if the Merger Agreement is terminated in
accordance with its terms, then this Agreement shall terminate and be null and
void ab initio; provided, however, that Section 3.1 and this Article V shall be
effective as of the date hereof.

 

[The remainder of this page is intentionally left blank.]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on and as of the
date first above written.

 

 

 

JAGUAR ANIMAL HEALTH, INC.

 

 

 

 

 

By:

/s/ Lisa A. Conte

 

Name:

Lisa A. Conte

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

NANTUCKET INVESTMENTS LIMITED

 

 

 

 

 

By:

/s/ Mark Woodall

 

Name:

Mark Woodall

 

Title:

Director

 

--------------------------------------------------------------------------------
